DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 21, 24-28 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Iuliano US 2008/0231799 A1.
	Re claim 16, Iuliano teaches a tuneable contact lens comprising: a first lens portion that is in contact with an eye when the lens is in use (see figures 2-4 posterior portion of lens); and
a second lens portion which forms part of an external curvature of the contact lens when

the lens is in use (see figures 2-4 anterior portion of lens), wherein the first and second lens portions are fused together to form a single piece (see figures 2-4 lens portions are fused to contain liquid interior); a central chamber between the first lens portion and the second lens portion, wherein a boundary of the central chamber is defined by a circumferential wall and an external surface, the external surface forming part of the second portion and facing away from the eye when the lens is in use, and wherein the central chamber is enclosed by a portion of a surface of the first lens portion (see numeral 19); a fluid reservoir, the fluid reservoir being in fluid communication with the central chamber (see numeral 16); and a pump for pumping fluid from the fluid reservoir to the central chamber (eyelid 34 pumps numeral 16 to move water into optical central chamber); the lens being configured to have an activated state, in which the pump has pumped fluid into the central chamber, and a deactivated state, in which the central chamber is substantially empty of fluid, wherein the central chamber is biased towards the deactivated state, and wherein the biasing of the central chamber causes fluid to passively vacate the central chamber, thereby changing the optical power of the lens (see paragraph 0047).
	Re claim 17, Iuliano teaches wherein the pump is an osmotic pump or a mechanical pump or an electro-mechanical actuator (see numeral 34 mechanically pumps 16).
	Re claim 18, Iuliano teaches wherein the pump comprises a plurality of settings, each setting corresponding to a predetermined volume of fluid in the central chamber (the force of the eyelid allows for different settings based on how much fluid transfers). 
	Re claim 19, Iuliano teaches wherein a volume of fluid in the central chamber is continuously variable (see paragraph 0046).
	Re claim 21, Iuliano teaches wherein when in the activated state the central chamber contains between 10 percent and 95 percent of the total volume of fluid in the contact lens (see paragraph 0047).
	Re claim 24, Iuliano teaches wherein the pump is arranged to pump fluid from the central chamber to the fluid reservoir (see numerals 16, 34, and 0046).
	Re claim 25, Iuliano teaches wherein the central chamber comprises an elastic external surface, whereby the central chamber is biased towards the deactivated state (see paragraphs 0046-0047).
	Re claim 26, Iuliano teaches a method of tuning a tuneable contact lens, the contact lens comprising a first lens portion that is in contact with an eye when the lens is in use (see figures 2-4 posterior portion of lens) and a second portion which forms part of an external curvature of the contact lens when the lens is in use (see figures 2-4 anterior portion of lens), wherein the first and second lens portions are fused together to form a single piece (see figures 2-4 lens portions are fused to contain liquid interior); a central chamber between the first and second lens portions, wherein a boundary of the central chamber is defined by a circumferential wall and an external surface, the external surface forming part of the second portion and facing away from the eye when the lens is in use (see numeral 19), and wherein the central chamber is enclosed by a portion of a surface of the first lens portion (see numeral 19), and a fluid reservoir, the fluid reservoir being in fluid communication with the central chamber (see numeral 16); the method comprising the step of: pumping fluid from the fluid reservoir to the central chamber, whereby the contact lens transitions from a deactivated state, in which the central chamber is substantially empty of fluid, to an activated state, in which the pump has pumped fluid into the central chamber, wherein the central chamber is biased towards the deactivated state, and wherein the biasing of the central chamber causes fluid to passively vacate the central chamber, thereby changing the optical power of the lens (see paragraph 0047)                                  . 
	Re claim 27, Iuliano teaches a method of manufacturing the tuneable contact lens of claim 16, the method comprising the steps of: forming the first lens portion (see figures 2-4 posterior portion of lens); forming the second lens portion (see figures 2-4 anterior portion of lens), forming the central chamber, the central chamber being biased towards the deactivated state (see numeral 19), and a fluid reservoir in the first and/or second lens portion, the fluid reservoir being in fluid communication with the central chamber (see numeral 16); positioning a pump to be in fluid communication with the fluid reservoir (see paragraph 0047); and bonding the first lens portion to the second lens portion, to form the tuneable contact lens (see paragraph 0047).
	Re claim 28, Iuliano teaches wherein the central chamber and/or the fluid reservoir is at least partially filled with fluid prior to the bonding step (see paragraph 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano US 2008/0231799 A1 and further in view of Iuliano (US 2007/0153231 A1).
	 Re claim 20, Iuliano (US 2008/0231799 A1) does not explicitly disclose wherein when in the deactivated state the central chamber contains less than 3 percent of the total volume of fluid in the contact lens.
	However Iuliano (US 2007/0153231 A1) discloses wherein when in the deactivated state the central chamber contains less than 3 percent of the total volume of fluid in the contact lens (see paragraph 0039 all fluid drained).
	Therefore it is obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Iuliano (US 2008/0231799 A1) to include when in the deactivated state the central chamber contains less than 3 percent of the total volume of fluid in the contact lens as taught by Iuliano (US 2007/0153231 A1) for the predictable result of eliminating all optical effect from the central portion (see 0039).
Claim(s) 22-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano US 2008/0231799 A1 and further in view of Peyman et al (US 2012/0038883 A1)
	Re claim 22, Iuliano US 2008/0231799 A1 does not explicitly disclose wherein the pump includes a wireless communication module.
	However Peyman et al teaches wherein the pump includes a wireless communication module (see paragraph 0033)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Iuliano US 2008/0231799 A1 to include wherein the pump includes a wireless communication module as taught by Peyman et al for the predictable result of allowing the neural system to adjust to the lens (see paragraph 0033)
	Re claim 23, Iuliano US 2008/0231799 A1 does not explicitly disclose wherein the wireless communication module is configured to communicate wirelessly to a control module
	However Peyman et al teaches wherein the wireless communication module is configured to communicate wirelessly to a control module (see paragraph 0033)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Iuliano US 2008/0231799 A1 to include wherein the wireless communication module is configured to communicate wirelessly to a control module as taught by Peyman et al for the predictable result of allowing the neural system to adjust to the lens (see paragraph 0033)
	Re claim 30, Iuliano US 2008/0231799 A1 does not explicitly disclose a kit of parts comprising: (a) the tuneable contact lens of claim 16, the lens including a communication module; and (b) a control module for communicating with the communication module. 
	However Peyman et al teaches a kit of parts comprising: (a) the tuneable contact lens of claim 16, the lens including a communication module; and (b) a control module for communicating with the communication module. (see paragraph 0033)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Iuliano US 2008/0231799 A1 to include a kit of parts comprising: (a) the tuneable contact lens of claim 16, the lens including a communication module; and (b) a control module for communicating with the communication module as taught by Peyman et al for the predictable result of allowing the neural system to adjust to the lens (see paragraph 0033)

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 29, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the pump is an osmotic pump; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4174156-A:  Historical reference
US-4466705-A:  Potential prior art rejection to at least independent claim 
US-4477158-A:  Potential prior art rejection to at least independent claim
US-20060290882-A1:  Potential prior art rejection to at least independent claim
US-20080002149-A1:  Potential prior art rejection to at least independent claim
US-20110235186-A1:  Potential prior art rejection to at least independent claim
US-20120092775-A1:  Potential prior art rejection to at least independent claim
US-20130242255-A1:  Potential prior art rejection to at least independent claim
US-20140232982-A1:  Potential prior art rejection to at least independent claim
US-20150370093-A1:  Potential prior art rejection to at least independent claim
US-20160004098-A1:  Potential prior art rejection to at least independent claim
WO-2012051167-A1:  Potential prior art rejection to at least independent claim
WO-2012051167-A1:  Potential prior art rejection to at least independent claim



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872